Citation Nr: 9931546	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-21 954	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for the service-connected 
varicose veins with post-phlebitic syndrome, left leg, and 
varicosities, suprapubic area, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to March 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating action of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran currently resides within the 
jurisdiction of the Roanoke, Virginia RO.  

By a November 1996 rating action, the Newark, New Jersey RO, 
in pertinent part, denied claims of service connection for 
varicose veins of the right leg and for a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
(1996).  The veteran submitted a notice of disagreement as to 
those determinations in May 1997.  In April 1997, the RO 
received notice that the veteran had moved and, per his 
request, his claims folder was forwarded to the RO in 
Winston-Salem, North Carolina.  The RO furnished a statement 
of the case referencing the above-noted issues in August 
1997.  In September 1997, the veteran submitted a VA Form 9, 
Appeal to the Board of Veterans' Appeals, in which he noted 
that he "decline[d] from this appeal."  In an October 1997 
letter to the veteran, the Winston-Salem, North Carolina RO 
noted that the recently received VA Form 9 had been 
considered a withdrawal of his appeal as it pertained to the 
November 1996 rating action.  However, his appeal regarding 
the increased rating for the service-connected left leg 
varicose vein condition was still pending and, if there were 
no reply from the veteran received within 30 days, would be 
forwarded to the Board for appellate disposition.  The 
veteran did not reply to that letter.  As such, the only 
issue presently before the Board is as noted on the title 
page.   


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In a July 1999 letter to the veteran, the Winston-Salem RO 
informed him that, in connection with his claim for increase, 
he had been scheduled for a VA examination at the VA 
outpatient clinic in Winston-Salem, North Carolina in August 
1999.  Thereafter, the veteran phoned the RO to report that 
he was presently residing in Virginia and asked that his 
claim be transferred to the Roanoke, Virginia RO.  The August 
1999 examination was canceled and the claims folder was 
transferred.  To date, however, the VA examination has not 
been rescheduled.  The Board finds that the case should be 
remanded in order to afford the veteran a VA examination.  

The Board notes that the criteria for evaluating 
cardiovascular disorders were changed, effective January 12, 
1998.  Therefore, adjudication of the claim for increase must 
now include consideration of both the old and new criteria 
and those criteria which are most favorable to the veteran's 
claim must be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board further notes, however, that consideration 
under the revised rating schedule criteria should not be 
undertaken before such criteria became effective.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, the 
Court), addressing a similar matter, stated that the 
effective date rule contained in 38 U.S.C. § 5110(g) prevents 
the application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law, since the 
Secretary's legal obligation to apply the effective date of 
the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
That is, for any date prior to January 12, 1998, neither the 
RO nor the Board could apply the revised rating schedule to a 
claim for increase.  Rhodan v. West, 12 Vet. App. 55 (1998). 

The medical evidence of record includes the report of a 
November 1995 VA examination; however, that examination is 
inadequate for evaluation purposes as it does not include 
sufficient detail for the purpose of evaluating the 
disability at issue.  For example, the findings reported in 
connection with that examination do not address the severity 
of the veteran's disorder, relative to both the previous and 
new criteria.  As such, further examination should be 
conducted on remand.  38 C.F.R. § 4.2.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected left leg varicose veins 
since November 1997.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources. 

2.  The veteran should be afforded an 
appropriate VA examination for the 
purpose of determining the current 
severity of the service-connected 
varicose veins with post-phlebitic 
syndrome, left leg, and varicosities, 
suprapubic area.  The examiner should be 
provided with the claims folder, a copy 
of this REMAND, and copies of all 
applicable code provisions, both old and 
new.  All indicated testing should be 
conducted.  Based on the examination and 
study of the case, the examiner is 
requested to identify in detail all 
current manifestations attributable to 
venous disease involving the veteran's 
left leg and suprapubic area.  In 
particular, the examiner should comment 
on the presence and extent of any edema 
or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration.  The examiner should describe 
the extent of the veteran's disability 
using the terminology of the old and 
revised rating criteria.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of both the old and 
new rating criteria, applying that most 
favorable to the veteran and stating 
which is more favorable.  Such 
consideration should be afforded in 
accordance with the decisions of the 
Court in the Karnas and Rhodan cases, 
cited above.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


